Filed 10/19/22 P. v. Washington CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


 THE PEOPLE,
                                                                                             F081982
             Plaintiff and Respondent,
                                                                           (Kern Super. Ct. No. BF165786A)
                    v.

 DENNIS WASHINGTON, JR.,                                                                  OPINION
             Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Kern County. John D.
Oglesby, Judge.
         Athena Shudde, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant Attorney
General, Michael P. Farrell, Assistant Attorney General, Lewis A. Martinez, and Louis
M. Vasquez, Deputy Attorneys General, for Plaintiff and Respondent.
                                                        -ooOoo-




         *   Before Hill, P. J., Poochigian, J. and Peña, J.
                                    BACKGROUND1
       In an amended information filed January 27, 2017, the Kern County District
Attorney charged defendant Dennis Washington, Jr. with attempted first degree murder
of Janette D. (Pen. Code, §§ 664, 187, subd. (a);2 189, subd. (a); count 1), attempted first
degree murder of James D. (§§ 664, 187, subd. (a); 189; count 2), shooting at an
inhabited dwelling (§ 246; count 3), assault with a firearm on Janette D. (§ 245, subd. (b);
count 4), assault with a firearm on James D. (§ 245, subd. (b); count 5), and possession of
a firearm as a felon (§ 29800, subd. (a)(1); count 6). The information also alleged that all
six counts were committed for the benefit, at the direction of, or in association with a
criminal street gang (§ 186.22, subd. (b)); during the commission of counts 1 through 3,
defendant intentionally and personally discharged a firearm (§ 12022.53, subd. (c)); in
the commission of counts 4 through 6, defendant personally used a firearm (§ 12022.5,
subd. (a)) and personally inflicted great bodily injury (§ 12022.7, subd. (a).)3
       Defendant’s first trial ended in mistrial. After defendant’s second trial, a jury
convicted him on counts 4 and 6. The jury found the firearm (§ 12022.5, subd. (a)) and
great bodily injury enhancements (§ 12022.7, subd. (a)) to count 4 true. The jury
acquitted defendant on counts 1 and 3, as well as attempted voluntary manslaughter as a
lesser included offense of count 1. The jury found the gang enhancement allegation
(§ 186.22, subd. (b)) not true as to counts 4 and 6.
       The jury failed to reach a verdict on counts 2 and 5. The jury also failed to reach a
verdict on discharge of a firearm “in a grossly negligent manner” (§ 246.3) as a lesser
included offense of count 3, and a mistrial was declared as to those counts.4

       1  Much of the factual and procedural background recounted here is drawn from
our nonpublished opinion in People v. Washington (May 12, 2020, F076340).
        2 Subsequent statutory references are to this Code unless otherwise noted.
        3 These two enhancements were later dropped as to count 6.
        4 These counts were later dismissed at the People’s request, in the “interest of
justice.”

                                             2.
       The court sentenced defendant to the upper term of nine years on count 4, plus
10 years for the gun enhancement (§ 12022.5), plus three years for the great bodily injury
enhancement (§ 12022.7). On count 6, the court sentenced defendant to a stayed (§ 654)
term of three years.
       In People v. Washington, supra, F076340, we affirmed the judgment, but
remanded for the trial court to exercise its discretion under Senate Bill No. 620 (2017–
2018 Reg. Sess.) (Senate Bill 620).
       The court declined to exercise its discretion under Senate Bill 620 to strike the
firearm enhancement.
       Defendant’s appellate counsel initially filed a brief pursuant to People v. Wende
(1979) 25 Cal.3d 436. Defendant eventually filed another brief arguing that newly
effective Senate Bill No. 567 (2021–2022 Reg. Sess.) (Senate Bill 567) requires another
remand for resentencing, and that Senate Bill No. 81 (2021–2022 Reg. Sess.) (Senate
Bill 81) should be applied on remand. The Attorney General concedes remand is
required, and we accept the concession.
                                          FACTS
       Robert Tyo worked as a patrol officer for the Bakersfield Police Department on
August 8, 2016. Shortly after 9:00 p.m., Officer Tyo was called out to a shooting at an
apartment complex on West Columbus Street in Bakersfield. When Tyo arrived on
scene, people were shouting and directing his attention to a particular upstairs apartment.
Janette D. was standing inside the apartment near the front door. She appeared to have a
gunshot wound to her right buttocks. She was scared, crying and in pain. Janette told
Tyo she had been shot by defendant.
       Police found a shell casing in the courtyard. Blood was found by a cement wall
towards the inside of the courtyard.




                                             3.
Janette’s Trial Testimony
       Janette was sitting on a brick wall at her apartment complex. James D. was
standing with Janette. Defendant came down a nearby flight of stairs. James was
“shock[ed]” to see defendant. James made a motion with hands as if to say, “ ‘[W]hat’s
up?’ ” Defendant did not say anything and just walked away. James was yelling and
“talking shit” to defendant in a disrespectful manner. James eventually began to shout
gang slurs at defendant. James then said, “ ‘Westside’ ” to “rep” his gang. James also
called defendant a “bitch” and said, “ ‘Westside stupid motherf[**]ker.’ ”
       At one point, James pulled up his pants. Then he “faked like he was picking up
something and putting it into his pants.”5 In reality, James had not picked up anything.
Defendant came towards James with something in his hand, prompting James to duck.
       Janette testified at trial that her “back was turned when the shot was fired,” so she
did not know who fired it. Janette admitted she recalled telling officers that defendant
had shot her. However, Janette claimed she had been “getting beat on” by James, and
that James had told her to say defendant was the shooter.
       When asked if defendant identifies as an Eastside Crip, Janette testified, “Well, I
don’t know for sure. I just know that’s the side of town that I know him from.”
       No more than one hour prior to this incident, defendant and James had gotten into
a fistfight. The fistfight occurred near the bottom of the stairs to Janette’s apartment.
The two men were attempting to punch one another with closed fists. Defendant put
James into a headlock, at which point Janette broke up the fight. Neither man pulled out
a weapon during the fight.




       5 Janette admitted she had not mentioned James making the motion of “picking up
air” until she had to testify in front of defendant. She never told one of the responding
officers, Seann Woessner, that James had pretended to have a gun.

                                              4.
Subsequent Events
       Sometime after the shooting, Janette was walking with her five-year-old son when
someone approached her. Janette had never seen the person before. The person asked
Janette, “ ‘So what are you going to do?’ ” Janette understood the person to be asking
whether she was going to testify about the shooting. Janette testified that she did not
know how she responded to the woman or whether she felt scared.
       Later, two men in a vehicle approached Janette while she was walking. The men
said, “ ‘What are you going to do?’ ” Janette understood them to be asking whether she
was going to testify about the shooting. Janette became scared and took off running.
       Later still, Janette received a phone call from someone with a male voice. Janette
recalled previously testifying that the person said, “ ‘If you testify, you become a snitch.
You snitch, you know what happens?’ ” They also said, “ ‘You have a baby; right?’ ”
The call worried Janette because she considered it a threat towards her son.
       When Janette learned of a subpoena to compel her testimony, she left the state.
She did not appear in court. Janette claimed she left the state for a family event.
       A second subpoena was handed directly to Janette. Janette told the person who
served the subpoena that she would not comply. Indeed, Janette failed to appear in court
a second time. Janette was arrested for failing to appear in court.
       She had previously testified that her failure to appear was because she was scared.
However, at trial, Janette claimed she was not scared.
Officer Seann Woessner’s Testimony
       Officer Seann Woessner responded to the scene and observed Janette was crying
and in pain. Woessner asked Janette what happened. She said “Dennis Washington” had
shot her. Janette said she did not know why defendant had shot her. Janette said that
defendant is an Eastside Crip, and that James is a member of the Westside Crips gang.




                                             5.
Officer Dean Barthelmes’s Testimony
       Officer Dean Barthelmes interviewed Janette at Kern Medical Center. Janette told
Barthelmes that defendant shot her “as he was trying to shoot James” during an
argument.
Recovery of the Gun
       Defendant was apprehended on September 29, 2016. Eventually, he was placed in
holding cell number 2 at the Bakersfield Police Department. On November 7, 2016, a
gun was found hidden in a chair in the holding cell. Between September 26, 2016, and
November 7, 2016, defendant and eight other people had been in the holding cell.
Forensic test-fire analysis indicated the recovered gun was the same one used to shoot
Janette. DNA recovered from the gun was a highly likely match to defendant’s DNA.
                                     DISCUSSION
       Defendant contends this matter must again be remanded for resentencing pursuant
to Senate Bill 567.6 The Attorney General concedes that remand is required.
Additional Background
       When the court sentenced defendant, it started with the presumption the midterm
applies and “then look[ed] at the mitigation and aggravation.” The court discussed three
aggravating factors: (1) defendant’s numerous prior convictions as an adult and sustained
petitions in juvenile delinquency proceedings; (2) defendant was on felony probation
when the present offense was committed; and (3) defendant’s prior performance on
probation was unsatisfactory. The court observed that the probation report identified no
factors in mitigation. The court ultimately concluded that the upper term was justified.




       6 Defendant also argues that on remand the trial court should strike the punishment
for the great bodily injury enhancement pursuant to Senate Bill 81. We will not address
this contention in the first instance. The Attorney General concedes defendant may raise
the issue in the trial court on remand.

                                            6.
       The court also made the following comment:

              “I will comment that in addition to that, I wouldn’t say that the Court
       would never bite at mid term, but when I look at the totality of the
       circumstances that were presented at the time of trial, in addition to the
       factors cited by the circumstances in mitigation,[7] and just the number of
       other people that were present and the environment of which the shooting
       occurred, that certainly works against this Court for me to generate any
       leniency.”
       The court then imposed the upper terms on counts 4 and 6.
Analysis
       Senate Bill 567, which became effective on January 1, 2022, modified
section 1170, subdivision (b) to require imposition of the middle term of imprisonment
unless circumstances in aggravation justify imposition of a greater sentence and are found
true beyond a reasonable doubt or stipulated to by the defendant. (Stats. 2021, ch. 731,
§ 1.3.) As the People concede, the trial court relied on circumstances in aggravation that
were neither found true beyond a reasonable doubt nor admitted by defendant. We
therefore remand for another resentencing consistent with Senate Bill 567.
                                      DISPOSITION
       The matter is remanded for the trial court to conduct a resentencing hearing
consistent with section 1170, subdivision (b), as amended. If defendant raises an issue
under Senate Bill 81, the trial court may consider it.




       7The Attorney General suggests the court misspoke here because “there were no
circumstances in mitigation.”

                                             7.